EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with David Hrina on 1/7/22. The application has been amended as follows:

	Claims 1, 2, and 4-9 have been cancelled.

	In claim 12, line 3, “a back side of” has been deleted.

	In claim 18, line 4, “a back side of” has been deleted.

	/JUSTIN M LARSON/               Primary Examiner, Art Unit 3734                                                                                                                                                                                         	1/10/22